DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Apr. 15, 2021 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  there is a typo in the claim, the claim recites “a second a second airflow channel” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recited “a first and second array” in lines 14-15.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “a first array and a second array.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederich et al. (US 5955207 (“Lederich”), in view of Will et al. (US 6138898) (“Will”).
With respect to claim 1, Lederich discloses an exterior panel for a transport vehicle (abstr., col. 1, lines 12-21), comprising an exterior skin configured for atmospheric pressure – the panel can form an aircraft wing section, and an interior skin – elements 36 ( col. 3, lines 32-34, col. 6, lines 10-12).  Lederich also discloses an intermediate skin spaced below the exterior skin as there may be additional core sheets between the exterior skin and the interior skin, one of the sheets being interpreted as an intermediate skin – e.g. if there are five core sheets or three pairs of core sheets, the core sheet in the middle has been interpreted as the intermediate skin (col. 6, lines 1-6).  
As there are additional three or more core sheets joined by welding, one pair of core sheets forming a first superplastic formed multicellular core, the second pair of core sheets forming a second superplastic formed multicellular core, each pair of adjacent core sheets is joined by weld patterns and diffusion bonded, (col. 4, lines 64-67, col. 5, lines 8-45, 60-67, col. 6, lines 1-9, Figs 1-4), the panel includes a first pair of core sheets forming a first superplastic formed multicellular core sandwiched between the exterior skin and the intermediate skin, and a second pair of core sheets forming a second superplastic formed multicellular core sandwiched between the intermediate skin and the interior skin, wherein the multicellular cores are superplastic formed and 
Lederich does not specify that the first superplastic formed multicellular core comprises an airflow channel underlying the exterior skin and formed between a first array and a second array of individual cells, on the first pair of core sheets.
 Will discloses a panel comprising a core – elements 44 and 46 (col. 5, lines 35-41), the core sheets adjacent the skin layers 48 and 50 (col. 5, lines 35-42, Fig. 2), wherein a multicellular core comprises an airflow channel underlying a skin layer and formed between a first array and a second array of individual cells (abstr., col. 9, lines 23-34, Fig. 8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first superplastic formed multicellular core with an airflow channel underlying the exterior skin and formed between the first and the second arrays of individual cells as Lederich discloses arrays of cells in Figs. 1 and 3, on the first pair of core sheets, for cooling.
The recitation “configured for attachment to a structural frame member of the transport vehicle” is a recitation of intended use.  Since the panel is to be used e.g. as an aircraft wing panel it would be expected that it is capable to perform as intended, that is, to be attached to a structural frame member of the transport vehicle (col. 1, lines 12-21).
Regarding claim 2, Lederich and Will teach the panel of claim 1.  Lederich teaches a panel wherein each of the exterior skin, the intermediate skin and the interior skin is formed of a superplastic material (col. 5, lines 8-15, col. 6, lines 1-9).
As to claim 3, Lederich and Will teach the panel of claim 1.  Will teaches the airflow channel integrally formed within the panel (col. 9, lines 23-34).
With respect to claim 4, Lederich and Will teach the panel of claim 1.  Lederich discloses that the multicellular cores impart strength to the exterior panel (col. 7, lines 61-67, col. 8, line 1).  Since the references disclose all the elements of the panel it would be expected that the multicellular cores are capable to perform as intended.
Regarding claim 5, Lederich and Will teach the panel of claim 1.  Will teaches two airflow channels (col. 9, lines 22-34, Fig. 8), thus, in the panel of Lederich and Wiil there would be two airflow channels underlying the exterior skin.
As to claim 6, Lederich and Will teach the panel of claim 1.  Since Will teaches the airflow channel for cooling gas flow, as discussed above with respect to claim 1, it would be expected that the airflow channel is configured to cool the exterior panel.
With respect to claim 7, Lederich and Will teach the panel of claim 1.  Will teaches an airflow channel formed of three arrays of intermittent seam welds on a pair of core sheets, each array spaced apart from the others (col. 9, lines 22-34, Figs. 2, 7 and 8).
With respect to claim 8, Lederich teaches a transport vehicle (col. 1, lines 12-21, col. 2, lines 55-61) having an exterior panel (abstr., col. 1, lines 12-21), the panel comprising an exterior skin configured for atmospheric pressure – the panel can form an aircraft wing section - and an interior skin – elements 36 ( col. 3, lines 32-34, col. 5, lines 47-5).  Lederich also discloses an intermediate skin spaced below the exterior skin as there may be additional core sheets between the exterior skin and the interior skin, one of the sheets being interpreted as an intermediate skin - e.g. if there are fiver core 
As there are additional three or more core sheets joined by welding, one pair of core sheets forming a first superplastic formed multicellular core, the second pair of core sheets forming a second superplastic formed multicellular core, each pair of adjacent core sheets is joined by weld patterns and diffusion bonded, (col. 4, lines 64-67, col. 5, lines 8-45, 60-67, col. 6, lines 1-9, Figs 1-4), the panel includes a first pair of core sheets forming a first superplastic formed multicellular core sandwiched between the exterior skin and the intermediate skin, and a second pair of core sheets forming a second superplastic formed multicellular core sandwiched between the intermediate skin and the interior skin, wherein the multicellular cores are superplastic formed and diffusion bonded respectively to the exterior skin and the intermediate skin, and to the intermediate skin and the interior skin (col. 4, lines 64-67, col. 5, lines 8-45, 60-67, col. 6, lines 1-9, Figs 1-4).
Lederich discloses that the multicellular cores impart strength to the exterior panel (col. 7, lines 61-67, col. 8, line 1).  Since the references disclose all the elements of the panel it would be expected that the multicellular cores are capable to perform as intended.
Lederich does not specify that the first superplastic formed multicellular core comprises an airflow channel underlying the exterior skin and formed between a first array and a second array of individual cells, on the first pair of core sheets.
 Will discloses a panel comprising a core – elements 44 and 46 (col. 5, lines 35-41), the core sheets adjacent the skin layers 48 and 50 (col. 5, lines 35-42, Fig. 2), 
As Will teaches airflow channel underlying an exterior skin (col. 9, lines 22-34, Figs. 1, 2, 8), in the panel of Lederich and Will there would be an airflow channel underlying the exterior skin of Lederich.  Since Will teaches the airflow channel for cooling gas flow, it would be expected that the airflow channel is configured to cool the exterior skin.
Regarding claim 11, Lederich and Will teach the vehicle of claim 8.  Since Will teaches the airflow channel for cooling gas flow, as discussed above with respect to claim 8, it would be expected that the airflow channel is configured to cool the exterior panel.
As to claim 12, Lederich and Will teach the vehicle of claim 8.  Lederich discloses the first superplastic formed multicellular core comprising three arrays of intermittent seam welds (Figs. 1 and 3).  Will teaches a core comprising a second airflow channel, the airflow channel and the second airflow channel formed of three arrays of intermittent seam welds on a pair of core sheets, each array spaced apart from the others (col. 9, lines 22-34, Figs. 2, 7 and 8), thus, it would have been obvious to one of ordinary skill in the art that in the vehicle of claim 12, the first superplastic formed multicellular core .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederich, in view of Will, and further in view of DelMundo (US 4916027) and Schell et al. (US 2017/0241577 A1) (“Schell”).
With respect to claim 9, Lederich and Will teach the vehicle of claim 8, but are silent with respect to the vehicle being a hypersonic vehicle.  DelMundo discloses a panel formed from a superplastic material, the panel used in hypersonic vehicles (abstr., col. 1, lines 10-15).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the transport vehicle of Lederich to be a hypersonic vehicle as it is known in the art that hypersonic vehicles include panels of superplastic materials.  Schell discloses that superplastic formed panels are joined by fusion welding (0002, 0034, 0036).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fusion weld each exterior panel to another exterior panel in the vehicle.
With respect to claim 10, Lederich, Will, DelMundo and Schell teach the vehicle of claim 8.  Will teaches the airflow channel integrally formed within the panel (col. 9, lines 23-34).


Response to Arguments
Applicant’s arguments filed March 25, 2021 have been fully considered.
The Applicant has argued Lederich in col. 6, lines 1-6 does not disclose an intermediate skin, but additional core sheets.  The Examiner notes Lederich discloses three or more core sheets (col. 6, lines 1-6), thus, e.g. when there are five core sheets or three pairs of core sheets, one of the core sheets of the middle of the welded core sheets has been interpreted as the intermediate skin (col. 6, lines 1-6).  
The Applicant has argued the core pack of Will as a whole is used as an airflow channel, while in the instant invention the first superplastic formed multicellular core comprises an air flow channel formed between a first array and a second array of individual cells on the first pair of core sheets.  In the cited by the Applicant passage Will discloses “..and also to provide maximal flow channels when the core pack is used as a flow channel..” (col. 9, lines 32-35).  Thus, even though the core pack can be used as a flow channel, there are individual flow channels within the core pack.  Will discloses multiple flow channels in its core, the flow channels formed by openings in the weld lines, the flow channels shown e.g. in Figs. 7, 8, and 10 (col. 9, lines 17-34, 43-53).  Claims 1 and 8 require an air flow channel formed between a first and second array of cells on the first pair of core sheets.  The claims do not preclude that additional flow channels are present in the multicellular core.  The claims have open preambles allowing for additional elements to be present in the exterior panel.
The Applicant argued gas passage openings 99 of Will are additionally located on the sides and halfway up the webs 36, while the claims recite an airflow channel that underlies the exterior skin.  The Examiner notes the openings are formed in the webs 36 formed by the material of the top and bottom core sheets (col. 8, lines 26-38).  The airflow channel formed in the first superplastic formed multicellular core would be 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783